             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

ALONZO HAMPTON
ADC #137559                                                   PLAINTIFF

v.                       No. 5:17-cv-149-DPM-JTR

KEONTIS M. WALKER, Correctional
Officer, Varner Unit, ADC                                   DEFENDANT

                                   ORDER
     1. On de nova review, the Court partly adopts and partly declines
the 6 November 2018 partial recommendation, NQ 32, and partly
sustains Hampton's objection, NQ 35.            FED.   R. CIV. P. 72(b)(3).
Hampton says that although he's now housed at another ADC unit,
Walker has been transferred to that same unit. NQ 35 at 1. The Court
therefore    declines   without     prejudice   the    recommendation   on
Hampton's official capacity claims for prospective injunctive and
declaratory relief. The recommendation is adopted as to any official
capacity claims against Walker for damages.            Those are dismissed
with prejudice.    The motion to dismiss, NQ 21, is partly granted and
partly denied without prejudice.
     2. The unopposed 7 November 2018 partial recommendation,
NQ 33, is adopted.      FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Hampton's motion for summary judgment, NQ 26,
is denied.
     3. The Court will enter a final scheduling order setting a trial date
and any remaining pretrial deadlines. The Court returns this case to
the Magistrate Judge to handle any other pretrial matters, including
Hampton' s pending motion to appoint counsel, NQ 25.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
